
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


(Multicurrency—Cross Border)

ISDA®
International Swaps and Derivatives Association, Inc.


MASTER AGREEMENT


dated as of September 30, 2008

BANK OF THE WEST and KODIAK OIL & GAS (USA) INC.

have entered and/or anticipate entering into one or more transactions (each a
"Transaction") that are or will be governed by this Master Agreement, which
includes the schedule (the "Schedule"), and the documents and other confirming
evidence (each a "Confirmation") exchanged between the parties confirming those
Transactions.

        Accordingly, the parties agree as follows:—

1.     Interpretation

        (a)    Definitions.    The terms defined in Section 14 and in the
Schedule will have the meanings therein specified for the purpose of this Master
Agreement.

        (b)    Inconsistency.    In the event of any inconsistency between the
provisions of the Schedule and the other provisions of this Master Agreement,
the Schedule will prevail. In the event of any inconsistency between the
provisions of any Confirmation and this Master Agreement (including the
Schedule), such Confirmation will prevail for the purpose of the relevant
Transaction.

        (c)    Single Agreement.    All Transactions are entered into in
reliance on the fact that this Master Agreement and all Confirmations form a
single agreement between the parties (collectively referred to as this
"Agreement"), and the parties would not otherwise enter into any Transactions.

2.     Obligations

        (a)    General Conditions.    

          (i)  Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.

         (ii)  Payments under this Agreement will be made on the due date for
value on that date in the place of the account specified in the relevant
Confirmation or otherwise pursuant to this Agreement, in freely transferable
funds and in the manner customary for payments in the required currency. Where
settlement is by delivery (that is, other than by payment), such delivery will
be made for receipt on the due date in the manner customary for the relevant
obligation unless otherwise specified in the relevant Confirmation or elsewhere
in this Agreement.

        (iii)  Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no Event of Default or Potential Event of
Default with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
applicable condition precedent specified in this Agreement.

        (b)    Change of Account.    Either party may change its account for
receiving a payment or delivery by giving notice to the other party at least
five Local Business Days prior to the scheduled date for the payment or delivery
to which such change applies unless such other party gives timely notice of a
reasonable objection to such change.

Copyright © 1992 by International Swaps and Derivatives Association, Inc.

--------------------------------------------------------------------------------



        (c)    Netting.    If on any date amounts would otherwise be payable:—

          (i)  in the same currency; and

         (ii)  in respect of the same Transaction.

by each party to the other, then, on such date, each party's obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

        The parties may elect in respect of two or more Transactions that a net
amount will be determined in respect of all amounts payable on the same date in
the same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

        (d)    Deduction or Withholding for Tax.    

        (i)    Gross-Up.    All payments under this Agreement will be made
without any deduction or withholding for or on account of any Tax unless such
deduction or withholding is required by any applicable law, as modified by the
practice of any relevant governmental revenue authority, then in effect. If a
party is so required to deduct or withhold, then that party ("X") will:—

        (1)   promptly notify the other party ("Y") of such requirement;

        (2)   pay to the relevant authorities the full amount required to be
deducted or withheld (including the full amount required to be deducted or
withheld from any additional amount paid by X to Y under this Section 2(d))
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against Y;

        (3)   promptly forward to Y an official receipt (or a certified copy),
or other documentation reasonably acceptable to Y, evidencing such payment to
such authorities; and

        (4)   if such Tax is an Indemnifiable Tax, pay to Y, in addition to the
payment to which Y is otherwise entitled under this Agreement, such additional
amount as is necessary to ensure that the net amount actually received by Y
(free and clear of Indemnifiable Taxes, whether assessed against X or Y) will
equal the full amount Y would have received had no such deduction or withholding
been required. However, X will not be required to pay any additional amount to Y
to the extent that it would not be required to be paid but for:—

        (A)  the failure by Y to comply with or perform any agreement contained
in Section 4(a)(i), 4(a)(iii) or 4(d); or

        (B)  the failure of a representation made by Y pursuant to Section 3(f)
to be accurate and true unless such failure would not have occurred but for
(I) any action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

2

--------------------------------------------------------------------------------






        (ii)    Liability. If:—    

        (1)   X is required by any applicable law, as modified by the practice
of any relevant governmental revenue authority, to make any deduction or
withholding in respect of which X would not be required to pay an additional
amount to Y under Section 2(d)(i)(4);

        (2)   X does not so deduct or withhold; and

        (3)   a liability resulting from such Tax is assessed directly against
X,

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

        (e)    Default Interest; Other Amounts.    Prior to the occurrence or
effective designation of an Early Termination Date in respect of the relevant
Transaction, a party that defaults in the performance of any payment obligation
will, to the extent permitted by law and subject to Section 6(c), be required to
pay interest (before as well as after judgment) on the overdue amount to the
other party on demand in the same currency as such overdue amount, for the
period from (and including) the original due date for payment to (but excluding)
the date of actual payment, at the Default Rate. Such interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. If, prior to the occurrence or effective designation of an Early
Termination Date in respect of the relevant Transaction, a party defaults in the
performance of any obligation required to be settled by delivery, it will
compensate the other party on demand if and to the extent provided for in the
relevant Confirmation or elsewhere in this Agreement.

3.     Representations

        Each party represents to the other party (which representations will be
deemed to be repeated by each party on each date on which a Transaction is
entered into and, in the case of the representations in Section 3(f), at all
times until the termination of this Agreement) that:—

        (a)    Basic Representations.    

        (i)    Status.    It is duly organised and validly existing under the
laws of the jurisdiction of its organisation or incorporation and, if relevant
under such laws, in good standing;

        (ii)    Powers.    It has the power to execute this Agreement and any
other documentation relating to this Agreement to which it is a party, to
deliver this Agreement and any other documentation relating to this Agreement
that it is required by this Agreement to deliver and to perform its obligations
under this Agreement and any obligations it has under any Credit Support
Document to which it is a party and has taken all necessary action to authorise
such execution, delivery and performance;

        (iii)    No Violation or Conflict.    Such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;

        (iv)    Consents.    All governmental and other consents that are
required to have been obtained by it with respect to this Agreement or any
Credit Support Document to which it is a party have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with; and

3

--------------------------------------------------------------------------------





        (v)    Obligations Binding.    Its obligations under this Agreement and
any Credit Support Document to which it is a party constitute its legal, valid
and binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganisation, insolvency, moratorium or
similar laws affecting creditors' rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

        (b)    Absence of Certain Events.    No Event of Default or Potential
Event of Default or, to its knowledge, Termination Event with respect to it has
occurred and is continuing and no such event or circumstance would occur as a
result of its entering into or performing its obligations under this Agreement
or any Credit Support Document to which it is a party.

        (c)    Absence of Litigation.    There is not pending or, to its
knowledge, threatened against it or any of its Affiliates any action, suit or
proceeding at law or in equity or before any court, tribunal, governmental body,
agency or official or any arbitrator that is likely to affect the legality,
validity or enforceability against it of this Agreement or any Credit Support
Document to which it is a party or its ability to perform its obligations under
this Agreement or such Credit Support Document.

        (d)    Accuracy of Specified Information.    All applicable information
that is furnished in writing by or on behalf of it to the other party and is
identified for the purpose of this Section 3(d) in the Schedule is, as of the
date of the information, true, accurate and complete in every material respect.

        (e)    Payer Tax Representation.    Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(e) is accurate
and true.

        (f)    Payee Tax Representations.    Each representation specified in
the Schedule as being made by it for the purpose of this Section 3(f) is
accurate and true.

4.     Agreements

        Each party agrees with the other that, so long as either party has or
may have any obligation under this Agreement or under any Credit Support
Document to which it is a party:—

        (a)    Furnish Specified Information.    It will deliver to the other
party or, in certain cases under subparagraph (iii) below, to such government or
taxing authority as the other party reasonably directs:—

          (i)  any forms, documents or certificates relating to taxation
specified in the Schedule or any Confirmation;

         (ii)  any other documents specified in the Schedule or any
Confirmation; and

        (iii)  upon reasonable demand by such other party, any form or document
that may be required or reasonably requested in writing in order to allow such
other party or its Credit Support Provider to make a payment under this
Agreement or any applicable Credit Support Document without any deduction or
withholding for or on account of any Tax or with such deduction or withholding
at a reduced rate (so long as the completion, execution or submission of such
form or document would not materially prejudice the legal or commercial position
of the party in receipt of such demand), with any such form or document to be
accurate and completed in a manner reasonably satisfactory to such other party
and to be executed and to be delivered with any reasonably required
certification,

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

        (b)    Maintain Authorisations.    It will use all reasonable efforts to
maintain in full force and effect all consents of any governmental or other
authority that are required to be obtained by it with respect

4

--------------------------------------------------------------------------------




to this Agreement or any Credit Support Document to which it is a party and will
use all reasonable efforts to obtain any that may become necessary in the
future.

        (c)    Comply with Laws.    It will comply in all material respects with
all applicable laws and orders to which it may be subject if failure so to
comply would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

        (d)    Tax Agreement.    It will give notice of any failure of a
representation made by it under Section 3(f) to be accurate and true promptly
upon learning of such failure.

        (e)    Payment of Stamp Tax.    Subject to Section 11, it will pay any
Stamp Tax levied or imposed upon it or in respect of its execution or
performance of this Agreement by a jurisdiction in which it is incorporated,
organised, managed and controlled, or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located ("Stamp Tax Jurisdiction") and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party's execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.

5.     Events of Default and Termination Events

        (a)    Events of Default.    The occurrence at any time with respect to
a party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any of the following events constitutes an
event of default (an "Event of Default") with respect to such party:—

        (i)    Failure to Pay or Deliver.    Failure by the party to make, when
due, any payment under this Agreement or delivery under Section 2(a)(i) or 2(e)
required to be made by it if such failure is not remedied on or before the third
Local Business Day after notice of such failure is given to the party;

        (ii)    Breach of Agreement.    Failure by the party to comply with or
perform any agreement or obligation (other than an obligation to make any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) or to
give notice of a Termination Event or any agreement or obligation under
Section 4(a)(i), 4(a)(iii) or 4(d)) to be complied with or performed by the
party in accordance with this Agreement if such failure is not remedied on or
before the thirtieth day after notice of such failure is given to the party;

        (iii)    Credit Support Default.    

        (1)   Failure by the party or any Credit Support Provider of such party
to comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;

        (2)   the expiration or termination of such Credit Support Document or
the failing or ceasing of such Credit Support Document to be in full force and
effect for the purpose of this Agreement (in either case other than in
accordance with its terms) prior to the satisfaction of all obligations of such
party under each Transaction to which such Credit Support Document relates
without the written consent of the other party; or

        (3)   the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, such
Credit Support Document;

        (iv)    Misrepresentation.    A representation (other than a
representation under Section 3(e) or (f)) made or repeated or deemed to have
been made or repeated by the party or any Credit Support Provider of such party
in this Agreement or any Credit Support Document proves to have

5

--------------------------------------------------------------------------------



been incorrect or misleading in any material respect when made or repeated or
deemed to have been made or repeated;

        (v)    Default under Specified Transaction.    The party, any Credit
Support Provider of such party or any applicable Specified Entity of such party
(1) defaults under a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, there occurs a liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction, (2) defaults, after giving effect to any applicable notice
requirement or grace period, in making any payment or delivery due on the last
payment, delivery or exchange date of, or any payment on early termination of, a
Specified Transaction (or such default continues for at least three Local
Business Days if there is no applicable notice requirement or grace period) or
(3) disaffirms, disclaims, repudiates or rejects, in whole or in part, a
Specified Transaction (or such action is taken by any person or entity appointed
or empowered to operate it or act on its behalf);

        (vi)    Cross Default.    If "Cross Default" is specified in the
Schedule as applying to the party, the occurrence or existence of (1) a default,
event of default or other similar condition or event (however described) in
respect of such party, any Credit Support Provider of such party or any
applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);

        (vii)    Bankruptcy.    The party, any Credit Support Provider of such
party or any applicable Specified Entity of such party:—

        (1)   is dissolved (other than pursuant to a consolidation, amalgamation
or merger); (2) becomes insolvent or is unable to pay its debts or fails or
admits in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors'
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in
clauses (1) to (7) (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts; or

6

--------------------------------------------------------------------------------



        (viii)    Merger Without Assumption.    The party or any Credit Support
Provider of such party consolidates or amalgamates with, or merges with or into,
or transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:—

        (1)   the resulting, surviving or transferee entity fails to assume all
the obligations of such party or such Credit Support Provider under this
Agreement or any Credit Support Document to which it or its predecessor was a
party by operation of law or pursuant to an agreement reasonably satisfactory to
the other party to this Agreement; or

        (2)   the benefits of any Credit Support Document fail to extend
(without the consent of the other party) to the performance by such resulting,
surviving or transferee entity of its obligations under this Agreement.

        (b)    Termination Events.    The occurrence at any time with respect to
a party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any event specified below constitutes an
Illegality if the event is specified in (i) below, a Tax Event if the event is
specified in (ii) below or a Tax Event Upon Merger if the event is specified in
(iii) below, and, if specified to be applicable, a Credit Event Upon Merger if
the event is specified pursuant to (iv) below or an Additional Termination Event
if the event is specified pursuant to (v) below:—

        (i)    Illegality.    Due to the adoption of, or any change in, any
applicable law after the date on which a Transaction is entered into, or due to
the promulgation of, or any change in, the interpretation by any court, tribunal
or regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—

        (1)   to perform any absolute or contingent obligation to make a payment
or delivery or to receive a payment or delivery in respect of such Transaction
or to comply with any other material provision of this Agreement relating to
such Transaction; or

        (2)   to perform, or for any Credit Support Provider of such party to
perform, any contingent or other obligation which the party (or such Credit
Support Provider) has under any Credit Support Document relating to such
Transaction;

        (ii)    Tax Event.    Due to (x) any action taken by a taxing authority,
or brought in a court of competent jurisdiction, on or after the date on which a
Transaction is entered into (regardless of whether such action is taken or
brought with respect to a party to this Agreement) or (y) a Change in Tax Law,
the party (which will be the Affected Party) will, or there is a substantial
likelihood that it will, on the next succeeding Scheduled Payment Date (1) be
required to pay to the other party an additional amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is
required to be deducted or withheld for or on account of a Tax (except in
respect of interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional
amount is required to be paid in respect of such Tax under Section 2(d)(i)(4)
(other than by reason of Section 2(d)(i)(4)(A) or (B));

7

--------------------------------------------------------------------------------





        (iii)    Tax Event Upon Merger.    The party (the "Burdened Party") on
the next succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or
(2) receive a payment from which an-amount has been deducted or withheld for or
on account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of
Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in Section 5
(a)(viii);

        (iv)    Credit Event Upon Merger.    If "Credit Event Upon Merger" is
specified in the Schedule as applying to the party, such party ("X"), any Credit
Support Provider of X or any applicable Specified Entity of X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity and such action does not constitute an event
described in Section 5(a)(viii) but the creditworthiness of the resulting,
surviving or transferee entity is materially weaker than that of X, such Credit
Support Provider or such Specified Entity, as the case may be, immediately prior
to such action (and, in such event, X or its successor or transferee, as
appropriate, will be the Affected Party); or

        (v)    Additional Termination Event.    If any "Additional Termination
Event" is specified in the Schedule or any Confirmation as applying, the
occurrence of such event (and, in such event, the Affected Party or Affected
Parties shall be as specified for such Additional Termination Event in the
Schedule or such Confirmation).

        (c)    Event of Default and Illegality.    If an event or circumstance
which would otherwise constitute or give rise to an Event of Default also
constitutes an Illegality, it will be treated as an Illegality and will not
constitute an Event of Default.

6.     Early Termination

        (a)    Right to Terminate Following Event of Default.    If at any time
an Event of Default with respect to a party (the "Defaulting Party") has
occurred and is then continuing, the other party (the "Non-defaulting Party")
may, by not more than 20 days notice to the Defaulting Party specifying the
relevant Event of Default, designate a day not earlier than the day such notice
is effective as an Early Termination Date in respect of all outstanding
Transactions. If, however, "Automatic Early Termination" is specified in the
Schedule as applying to a party, then an Early Termination Date in respect of
all outstanding Transactions will occur immediately upon the occurrence with
respect to such party of an Event of Default specified in Section 5(a)(vii)(1),
(3), (5), (6) or, to the extent analogous thereto, (8), and as of the time
immediately preceding the institution of the relevant proceeding or the
presentation of the relevant petition upon the occurrence with respect to such
party of an Event of Default specified in Section 5(a)(vii)(4) or, to the extent
analogous thereto, (8).

        (b)    Right to Terminate Following Termination Event.    

        (i)    Notice.    If a Termination Event occurs, an Affected Party will,
promptly upon becoming aware of it, notify the other party, specifying the
nature of that Termination Event and each Affected Transaction and will also
give such other information about that Termination Event as the other party may
reasonably require.

        (ii)    Transfer to Avoid Termination Event.    If either an Illegality
under Section 5(b)(i)(1) or a Tax Event occurs and there is only one Affected
Party, or if a Tax Event Upon Merger occurs and the Burdened Party is the
Affected Party, the Affected Party will, as a condition to its right to
designate an Early Termination Date under Section 6(b)(iv), use all reasonable
efforts (which will not require such party to incur a loss, excluding
immaterial, incidental expenses) to transfer within

8

--------------------------------------------------------------------------------






20 days after it gives notice under Section 6(b)(i) all its rights and
obligations under this Agreement in respect of the Affected Transactions to
another of its Offices or Affiliates so that such Termination Event ceases to
exist.

        If the Affected Party is not able to make such a transfer it will give
notice to the other party to that effect within such 20 day period, whereupon
the other party may effect such a transfer within 30 days after the notice is
given under Section 6(b)(i).

        Any such transfer by a party under this Section 6(b)(ii) will be subject
to and conditional upon the prior written consent of the other party, which
consent will not be withheld if such other party's policies in effect at such
time would permit it to enter into transactions with the transferee on the terms
proposed.

        (iii)    Two Affected Parties.    If an Illegality under
Section 5(b)(i)(1) or a Tax Event occurs and there are two Affected Parties,
each party will use all reasonable efforts to reach agreement within 30 days
after notice thereof is given under Section 6(b)(i) on action to avoid that
Termination Event.

        (iv)    Right to Terminate.    If:—

        (1)   a transfer under Section 6(b)(ii) or an agreement under
Section 6(b)(iii), as the case may be, has not been effected with respect to all
Affected Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

        (2)   an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger
or an Additional Termination Event occurs, or a Tax Event Upon Merger occurs and
the Burdened Party is not the Affected Party,

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

        (c)    Effect of Designation.    

          (i)  If notice designating an Early Termination Date is given under
Section 6(a) or (b), the Early Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or Termination Event is
then continuing.

         (ii)  Upon the occurrence or effective designation of an Early
Termination Date, no further payments or deliveries under Section 2(a)(i) or
2(e) in respect of the Terminated Transactions will be required to be made, but
without prejudice to the other provisions of this Agreement. The amount, if any,
payable in respect of an Early Termination Date shall be determined pursuant to
Section 6(e).

        (d)    Calculations.    

        (i)    Statement.    On or as soon as reasonably practicable following
the occurrence of an Early Termination Date, each party will make the
calculations on its part, if any, contemplated by Section 6(e) and will provide
to the other party a statement (1) showing, in reasonable detail, such
calculations (including all relevant quotations and specifying any amount
payable under Section 6(e)) and (2) giving details of the relevant account to
which any amount payable to it is to be paid. In the absence of written
confirmation from the source of a quotation obtained in

9

--------------------------------------------------------------------------------



determining a Market Quotation, the records of the party obtaining such
quotation will be conclusive evidence of the existence and accuracy of such
quotation.

        (ii)    Payment Date.    An amount calculated as being due in respect of
any Early Termination Date under Section 6(e) will be payable on the day that
notice of the amount payable is effective (in the case of an Early Termination
Date which is designated or occurs as a result of an Event of Default) and on
the day which is two Local Business Days after the day on which notice of the
amount payable is effective (in the case of an Early Termination Date which is
designated as a result of a Termination Event). Such amount will be paid
together with (to the extent permitted under applicable law) interest thereon
(before as well as after judgment) in the Termination Currency, from (and
including) the relevant Early Termination Date to (but excluding) the date such
amount is paid, at the Applicable Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed.

        (e)    Payments on Early Termination.    If an Early Termination Date
occurs, the following provisions shall apply based on the parties' election in
the Schedule of a payment measure, either "Market Quotation" or "Loss", and a
payment method, either the "First Method" or the "Second Method". If the parties
fail to designate a payment measure or payment method in the Schedule, it will
be deemed that "Market Quotation" or the "Second Method", as the case may be,
shall apply. The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.

        (i)    Events of Default.    If the Early Termination Date results from
an Event of Default:—

        (1)    First Method and Market Quotation.    If the First Method and
Market Quotation apply, the Defaulting Party will pay to the Non-defaulting
Party the excess, if a positive number, of (A) the sum of the Settlement Amount
(determined by the Non-defaulting Party) in respect of the Terminated
Transactions and the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party over (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party.

        (2)    First Method and Loss.    If the First Method and Loss apply, the
Defaulting Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party's Loss in respect of this Agreement.

        (3)    Second Method and Market Quotation.    If the Second Method and
Market Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party. If that amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of that amount to the Defaulting Party.

        (4)    Second Method and Loss.    If the Second Method and Loss apply,
an amount will be payable equal to the Non-defaulting Party's Loss in respect of
this Agreement. If that amount is a positive number, the Defaulting Party will
pay it to the Non-defaulting Party; if it is a negative number, the
Non-defaulting Party will pay the absolute value of that amount to the
Defaulting Party.

        (ii)    Termination Events.    If the Early Termination Date results
from a Termination Event:—

        (1)    One Affected Party.    If there is one Affected Party, the amount
payable will be determined in accordance with Section 6(e)(i)(3), if Market
Quotation applies, or Section 6(e)(i)(4), if Loss applies, except that, in
either case, references to the Defaulting

10

--------------------------------------------------------------------------------



Party and to the Non-defaulting Party will be deemed to be references to the
Affected Party and the party which is not the Affected Party, respectively, and,
if Loss applies and fewer than all the Transactions are being terminated, Loss
shall be calculated in respect of all Terminated Transactions.

        (2)    Two Affected Parties.    If there are two Affected Parties:—

        (A)  if Market Quotation applies, each party will determine a Settlement
Amount in respect of the Terminated Transactions, and an amount will be payable
equal to (I) the sum of (a) one-half of the difference between the Settlement
Amount of the party with the higher Settlement Amount ("X") and the Settlement
Amount of the party with the lower Settlement Amount ("Y") and (b) the
Termination Currency Equivalent of the Unpaid Amounts owing to X less (II) the
Termination Currency Equivalent of the Unpaid Amounts owing to Y; and

        (B)  if Loss applies, each party will determine its Loss in respect of
this Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
("X") and the Loss of the party with the lower Loss ("Y").

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

        (iii)    Adjustment for Bankruptcy.    In circumstances where an Early
Termination Date occurs because "Automatic Early Termination" applies in respect
of a party, the amount determined under this Section 6(e) will be subject to
such adjustments as are appropriate and permitted by law to reflect any payments
or deliveries made by one party to the other under this Agreement (and retained
by such other party) during the period from the relevant Early Termination Date
to the date for payment determined under Section 6(d)(ii).

        (iv)    Pre-Estimate.    The parties agree that if Market Quotation
applies an amount recoverable under this Section 6(e) is a reasonable
pre-estimate of loss and not a penalty. Such amount is payable for the loss of
bargain and the loss of protection against future risks and except as otherwise
provided in this Agreement neither party will be entitled to recover any
additional damages as a consequence of such losses.

7.     Transfer

        Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:—

        (a)   a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

        (b)   a party may make such a transfer of all or any part of its
interest in any amount payable to it from a Defaulting Party under Section 6(e).

        Any purported transfer that is not in compliance with this Section will
be void.

8.     Contractual Currency

        (a)    Payment in the Contractual Currency.    Each payment under this
Agreement will be made in the relevant currency specified in this Agreement for
that payment (the "Contractual Currency"). To

11

--------------------------------------------------------------------------------




the extent permitted by applicable law, any obligation to make payments under
this Agreement in the Contractual Currency will not be discharged or satisfied
by any tender in any currency other than the Contractual Currency, except to the
extent such tender results in the actual receipt by the party to which payment
is owed, acting in a reasonable manner and in good faith in converting the
currency so tendered into the Contractual Currency, of the full amount in the
Contractual Currency of all amounts payable in respect of this Agreement. If for
any reason the amount in the Contractual Currency so received falls short of the
amount in the Contractual Currency payable in respect of this Agreement, the
party required to make the payment will, to the extent permitted by applicable
law, immediately pay such additional amount in the Contractual Currency as may
be necessary to compensate for the shortfall. If for any reason the amount in
the Contractual Currency so received exceeds the amount in the Contractual
Currency payable in respect of this Agreement, the party receiving the payment
will refund promptly the amount of such excess.

        (b)    Judgments.    To the extent permitted by applicable law, if any
judgment or order expressed in a currency other than the Contractual Currency is
rendered (i) for the payment of any amount owing in respect of this Agreement,
(ii) for the payment of any amount relating to any early termination in respect
of this Agreement or (iii) in respect of a judgment or order of another court
for the payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term "rate of exchange" includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

        (c)    Separate Indemnities.    To the extent permitted by applicable
law, these indemnities constitute separate and independent obligations from the
other obligations in this Agreement, will be enforceable as separate and
independent causes of action, will apply notwithstanding any indulgence granted
by the party to which any payment is owed and will not be affected by judgment
being obtained or claim or proof being made for any other sums payable in
respect of this Agreement.

        (d)    Evidence of Loss.    For the purpose of this Section 8, it will
be sufficient for a party to demonstrate that it would have suffered a loss had
an actual exchange or purchase been made.

9.     Miscellaneous

        (a)    Entire Agreement.    This Agreement constitutes the entire
agreement and understanding of the parties with respect to its subject matter
and supersedes all oral communication and prior writings with respect thereto.

        (b)    Amendments.    No amendment, modification or waiver in respect of
this Agreement will be effective unless in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties or
confirmed by an exchange of telexes or electronic messages on an electronic
messaging system.

        (c)    Survival of Obligations.    Without prejudice to
Sections 2(a)(iii) and 6(c)(ii), the obligations of the parties under this
Agreement will survive the termination of any Transaction.

12

--------------------------------------------------------------------------------



        (d)    Remedies Cumulative.    Except as provided in this Agreement, the
rights, powers, remedies and privileges provided in this Agreement are
cumulative and not exclusive of any rights, powers, remedies and privileges
provided by law.

        (e)    Counterparts and Confirmations.    

          (i)  This Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile transmission), each of which will be deemed an original.

         (ii)  The parties intend that they are legally bound by the terms of
each Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

        (f)    No Waiver of Rights.    A failure or delay in exercising any
right, power or privilege in respect of this Agreement will not be presumed to
operate as a waiver, and a single or partial exercise of any right, power or
privilege will not be presumed to preclude any subsequent or further exercise,
of that right, power or privilege or the exercise of any other right, power or
privilege.

        (g)    Headings.    The headings used in this Agreement are for
convenience of reference only and are not to affect the construction of or to be
taken into consideration in interpreting this Agreement.

10.   Offices; Multibranch Parties

        (a)   If Section 10(a) is specified in the Schedule as applying, each
party that enters into a Transaction through an Office other than its head or
home office represents to the other party that, notwithstanding the place of
booking office or jurisdiction of incorporation or organisation of such party,
the obligations of such party are the same as if it had entered into the
Transaction through its head or home office. This representation will be deemed
to be repeated by such party on each date on which a Transaction is entered
into.

        (b)   Neither party may change the Office through which it makes and
receives payments or deliveries for the purpose of a Transaction without the
prior written consent of the other party.

        (c)   If a party is specified as a Multibranch Party in the Schedule,
such Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

11.   Expenses

        A Defaulting Party will, on demand, indemnify and hold harmless the
other party for and against all reasonable out-of-pocket expenses, including
legal fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.

12.   Notices

        (a)    Effectiveness.    Any notice or other communication in respect of
this Agreement may be given in any manner set forth below (except that a notice
or other communication under Section 5 or 6 may

13

--------------------------------------------------------------------------------



not be given by facsimile transmission or electronic messaging system) to the
address or number or in accordance with the electronic messaging system details
provided (see the Schedule) and will be deemed effective as indicated:—

          (i)  if in writing and delivered in person or by courier, on the date
it is delivered;

         (ii)  if sent by telex, on the date the recipient's answerback is
received;

        (iii)  if sent by facsimile transmission, on the date that transmission
is received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender's facsimile machine);

        (iv)  if sent by certified or registered mail (airmail, if overseas) or
the equivalent (return receipt requested), on the date that mail is delivered or
its delivery is attempted; or

         (v)  if sent by electronic messaging system, on the date that
electronic message is received,

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

        (b)    Change of Addresses.    Either party may by notice to the other
change the address, telex or facsimile number or electronic messaging system
details at which notices or other communications are to be given to it.

13.   Governing Law and Jurisdiction

        (a)    Governing Law.    This Agreement will be governed by and
construed in accordance with the law specified in the Schedule.

        (b)    Jurisdiction.    With respect to any suit, action or proceedings
relating to this Agreement ("Proceedings"), each party irrevocably:—

          (i)  submits to the jurisdiction of the English courts, if this
Agreement is expressed to be governed by English law, or to the non-exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City, if this
Agreement is expressed to be governed by the laws of the State of New York; and

         (ii)  waives any objection which it may have at any time to the laying
of venue of any Proceedings brought in any such court, waives any claim that
such Proceedings have been brought in an inconvenient forum and further waives
the right to object, with respect to such Proceedings, that such court does not
have any jurisdiction over such party.

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

        (c)    Service of Process.    Each party irrevocably appoints the
Process Agent (if any) specified opposite its name in the Schedule to receive,
for it and on its behalf, service of process in any Proceedings. If for any
reason any party's Process Agent is unable to act as such, such party will
promptly notify the other party and within 30 days appoint a substitute process
agent acceptable to the other party. The parties irrevocably consent to service
of process given in the manner provided for

14

--------------------------------------------------------------------------------




notices in Section 12. Nothing in this Agreement will affect the right of either
party to serve process in any other manner permitted by law.

        (d)    Waiver of Immunities.    Each party irrevocably waives, to the
fullest extent permitted by applicable Law, with respect to itself and its
revenues and assets (irrespective of their use or intended use), all immunity on
the grounds of sovereignty or other similar grounds from (i) suit,
(ii) jurisdiction of any court, (iii) relief by way of injunction, order for
specific performance or for recovery of property, (iv) attachment of its assets
(whether before or after judgment) and (v) execution or enforcement of any
judgment to which it or its revenues or assets might otherwise be entitled in
any Proceedings in the courts of any jurisdiction and irrevocably agrees, to the
extent permitted by applicable law, that it will not claim any such immunity in
any Proceedings.

14.   Definitions

        As used in this Agreement:—

        "Additional Termination Event" has the meaning specified in
Section 5(b).

        "Affected Party" has the meaning specified in Section 5(b).

        "Affected Transactions" means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

        "Affiliate" means, subject to the Schedule, in relation to any person,
any entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, "control" of
any entity or person means ownership of a majority of the voting power of the
entity or person.

        "Applicable Rate" means:—

        (a)   in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

        (b)   in respect of an obligation to pay an amount under Section 6(e) of
either party from and after the date (determined in accordance with
Section 6(d)(ii)) on which that amount is payable, the Default Rate;

        (c)   in respect of all other obligations payable or deliverable (or
which would have been but for Section 2(a)(iii)) by a Non-defaulting Party, the
Non-default Rate; and

        (d)   in all other cases, the Termination Rate.

        "Burdened Party" has the meaning specified in Section 5(b).

        "Change in Tax Law" means the enactment, promulgation, execution or
ratification of, or any change in or amendment to, any law (or in the
application or official interpretation of any law) that occurs on or after the
date on which the relevant Transaction is entered into.

        "consent" includes a consent, approval, action, authorisation,
exemption, notice, filing, registration or exchange control consent.

        "Credit Event Upon Merger" has the meaning specified in Section 5(b).

        "Credit Support Document" means any agreement or instrument that is
specified as such in this Agreement.

        "Credit Support Provider" has the meaning specified in the Schedule.

15

--------------------------------------------------------------------------------



        "Default Rate" means a rate per annum equal to the cost (without proof
or evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

        "Defaulting Party" has the meaning specified in Section 6(a).

        "Early Termination Date" means the date determined in accordance with
Section 6(a) or 6(b)(iv).

        "Event of Default" has the meaning specified in Section 5(a) and, if
applicable, in the Schedule.

        "Illegality" has the meaning specified in Section 5(b).

        "Indemnifiable Tax" means any Tax other than a Tax that would not be
imposed in respect of a payment under this Agreement but for a present or former
connection between the jurisdiction of the government or taxation authority
imposing such Tax and the recipient of such payment or a person related to such
recipient (including, without limitation, a connection arising from such
recipient or related person being or having been a citizen or resident of such
jurisdiction, or being or having been organised, present or engaged in a trade
or business in such jurisdiction, or having or having had a permanent
establishment or fixed place of business in such jurisdiction, but excluding a
connection arising solely from such recipient or related person having executed,
delivered, performed its obligations or received a payment under, or enforced,
this Agreement or a Credit Support Document).

        "law" includes any treaty, law, rule or regulation (as modified, in the
case of tax matters, by the practice of any relevant governmental revenue
authority) and "lawful" and "unlawful" will be construed accordingly.

        "Local Business Day" means, subject to the Schedule, a day on which
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) (a) in relation to any obligation under
Section 2(a)(i), in the place(s) specified in the relevant Confirmation or, if
not so specified, as otherwise agreed by the parties in writing or determined
pursuant to provisions contained, or incorporated by reference, in this
Agreement, (b) in relation to any other payment, in the place where the relevant
account is located and, if different, in the principal financial centre, if any,
of the currency of such payment, (c) in relation to any notice or other
communication, including notice contemplated under Section 5(a)(i), in the city
specified in the address for notice provided by the recipient and, in the case
of a notice contemplated by Section 2(b), in the place where the relevant new
account is to be located and (d) in relation to Section 5(a)(v)(2), in the
relevant locations for performance with respect to such Specified Transaction.

        "Loss" means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or
(3) or 6(e)(ii)(2)(A) applies. Loss does not include a party's legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

16

--------------------------------------------------------------------------------



        "Market Quotation" means, with respect to one or more Terminated
Transactions and a party making the determination, an amount determined on the
basis of quotations from Reference Market-makers. Each quotation will be for an
amount, if any, that would be paid to such party (expressed as a negative
number) or by such party (expressed as a positive number) in consideration of an
agreement between such party (taking into account any existing Credit Support
Document with respect to the obligations of such party) and the quoting
Reference Market-maker to enter into a transaction (the "Replacement
Transaction") that would have the effect of preserving for such party the
economic equivalent of any payment or delivery (whether the underlying
obligation was, absolute or contingent and assuming the satisfaction of each
applicable condition precedent) by the parties under Section 2(a)(i) in respect
of such Terminated Transaction or group of Terminated Transactions that would,
but for the occurrence of the relevant Early Termination Date, have been
required after that date. For this purpose, Unpaid Amounts in respect of the
Terminated Transaction or group of Terminated Transactions are to be excluded
but, without limitation, any payment or delivery that would, but for the
relevant Early Termination Date, have been required (assuming satisfaction of
each applicable condition precedent) after that Early Termination Date is to be
included. The Replacement Transaction would be subject to such documentation as
such party and the Reference Market-maker may, in good faith, agree. The party
making the determination (or its agent) will request each Reference Market-maker
to provide its quotation to the extent reasonably practicable as of the same day
and time (without regard to different time zones) on or as soon as reasonably
practicable after the relevant Early Termination Date. The day and time as of
which those quotations are to be obtained will be selected in good faith by the
party obliged to make a determination under Section 6(e), and, if each party is
so obliged, after consultation with the other. If more than three quotations are
provided, the Market Quotation will be the arithmetic mean of the quotations,
without regard to the quotations having the highest and lowest values. If
exactly three such quotations are provided, the Market Quotation will be the
quotation remaining after disregarding the highest and lowest quotations. For
this purpose, if more than one quotation has the same highest value or lowest
value, then one of such quotations shall be disregarded. If fewer than three
quotations are provided, it will be deemed that the Market Quotation in respect
of such Terminated Transaction or group of Terminated Transactions cannot be
determined.

        "Non-default Rate" means a rate per annum equal to the cost (without
proof or evidence of any actual cost) to the Non-defaulting Party (as certified
by it) if it were to fund the relevant amount,

        "Non-defaulting Party" has the meaning specified in Section 6(a).

        "Office" means a branch or office of a party, which may be such party's
head or home office.

        "Potential Event of Default" means any event which, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.

        "Reference Market-makers" means four leading dealers in the relevant
market selected by the party determining a Market Quotation in good faith
(a) from among dealers of the highest credit standing which satisfy all the
criteria that such party applies generally at the time in deciding whether to
offer or to make an extension of credit and (b) to the extent practicable, from
among such dealers having an office in the same city.

        "Relevant Jurisdiction" means, with respect to a party, the
jurisdictions (a) in which the party is incorporated, organised, managed and
controlled or considered to have its seat, (b) where an Office through which the
party is acting for purposes of this Agreement is located, (c) in which the
party executes this Agreement and (d) in relation to any payment, from or
through which such payment is made.

        "Scheduled Payment Date" means a date on which a payment or delivery is
to be made under Section 2(a)(i) with respect to a Transaction.

17

--------------------------------------------------------------------------------



        "Set-off" means set-off, offset, combination of accounts, right of
retention or withholding or similar right or requirement to which the payer of
an amount under Section 6 is entitled or subject (whether arising under this
Agreement, another contract, applicable law or otherwise) that is exercised by,
or imposed on, such payer.

        "Settlement Amount" means, with respect to a party and any Early
Termination Date, the sum of:—

        (a)   the Termination Currency Equivalent of the Market Quotations
(whether positive or negative) for each Terminated Transaction or group of
Terminated Transactions for which a Market Quotation is determined: and

        (b)   such party's Loss (whether positive or negative and without
reference to any Unpaid Amounts) for each Terminated Transaction or group of
Terminated Transactions for which a Market Quotation cannot be determined or
would not (in the reasonable belief of the party making the determination)
produce a commercially reasonable result.

        "Specified Entity" has the meaning specified in the Schedule.

        "Specified Indebtedness" means, subject to the Schedule, any obligation
(whether present or future, contingent or otherwise, as principal or surety or
otherwise) in respect of borrowed money.

        "Specified Transaction" means, subject to the Schedule, (a) any
transaction (including an agreement with respect thereto) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is a
rate swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions),
(b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the relevant
confirmation.

        "Stamp Tax" means any stamp, registration, documentation or similar tax.

        "Tax" means any present or future tax, levy, impost, duty, charge,
assessment or fee of any nature (including interest, penalties and additions
thereto) that is imposed by any government or other taxing authority in respect
of any payment under this Agreement other than a stamp, registration,
documentation or similar tax.

        "Tax Event" has the meaning specified in Section 5(b).

        "Tax Event Upon Merger" has the meaning specified in Section 5(b).

        "Terminated Transactions" means with respect to any Early Termination
Date (a) if resulting from a Termination Event, all Affected Transactions and
(b) if resulting from an Event of Default, all Transactions (in either case) in
effect immediately before the effectiveness of the notice designating that Early
Termination Date (or, if "Automatic Early Termination" applies, immediately
before that Early Termination Date).

        "Termination Currency" has the meaning specified in the Schedule.

        "Termination Currency Equivalent" means, in respect of any amount
denominated in the Termination Currency, such Termination Currency amount and,
in respect of any amount denominated in a currency other than the Termination
Currency (the "Other Currency"), the amount in the Termination Currency
determined by the party making the relevant determination as being required to
purchase such amount of such Other Currency as at the relevant Early Termination
Date, or, if the

18

--------------------------------------------------------------------------------




relevant Market Quotation or Loss (as the case may be), is determined as of a
later date, that later date, with the Termination Currency at the rate equal to
the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.

        "Termination Event" means an Illegality, a Tax Event or a Tax Event Upon
Merger or, if specified to be applicable, a Credit Event Upon Merger or an
Additional Termination Event.

        "Termination Rate" means a rate per annum equal to the arithmetic mean
of the cost (without proof or evidence of any actual cost) to each party (as
certified by such party) if it were to fund or of funding such amounts.

        "Unpaid Amounts" owing to any party means, with respect to an Early
Termination Date, the aggregate of (a) in respect of all Terminated
Transactions, the amounts that became payable (or that would have become payable
but for Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to
such Early Termination Date and which remain unpaid as at such Early Termination
Date and (b) in respect of each Terminated Transaction, for each obligation
under Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market value of that which was (or would have
been) required to be delivered as of the originally scheduled date for delivery,
in each case together with (to the extent permitted under applicable law)
interest, in the currency of such amounts, from (and including) the date such
amounts or obligations were or would have been required to have been paid or
performed to (but excluding) such Early Termination Date, at the Applicable
Rate. Such amounts of interest will be calculated on the basis of daily
compounding and the actual number of days elapsed. The fair market value of any
obligation referred to in clause (b) above shall be reasonably determined by the
party obliged to make the determination under Section 6(e) or, if each party is
so obliged, it shall be the average of the Termination Currency Equivalents of
the fair market values reasonably determined by both parties.

        IN WITNESS WHEREOF the parties have executed this document as of the
date specified on the first page of this document.

BANK OF THE WEST   KODIAK OIL & GAS (USA) INC.
By:
 
/s/ MICHAEL STEAD


--------------------------------------------------------------------------------

Name: Michael Stead
Title: Director of Capital Markets
 
By:
 
/s/ KEITH DOSS


--------------------------------------------------------------------------------

Name: Keith Doss
Title: CFO

19

--------------------------------------------------------------------------------






SCHEDULE

to the

ISDA MASTER AGREEMENT


        This is the Schedule to that certain ISDA Master Agreement dated as of
September 30, 2008 between Bank of the West ("Party A") and Kodiak Oil & Gas
(USA) Inc. ("Party B").


PART 1

Termination Provisions


        In this Agreement:

        (A)  "Specified Entity" does not apply in relation to Party A and means
"Affiliates" in relation to Party B.

        (B)  "Specified Transaction" will have the meaning specified in
Section 14 of this Agreement, except that such term is amended by adding on the
eighth line after "currency option" the words ", agreement for the purchase,
sale or transfer of any commodity or any other commodity trading transaction,".
For this purpose, "commodity" shall mean any tangible or intangible commodity of
any type or description.

        (C)  The "Cross-Default" provisions of Section 5(a)(vi) of this
Agreement will apply to Party A and to Party B.

        "Specified Indebtedness" will have the meaning specified in Section 14
and shall include, with respect to Party B, any indebtedness owing by Party B to
Party A, including, without limitation, any indebtedness owed by Party B to
Party A under that certain Credit Agreement and/or Promissory Note dated
September 11, 2008 (as amended, supplemented or modified the "Credit
Agreement"); and with respect to Party A such term shall not include obligations
in respect of deposits received in the ordinary course of Party A's banking
business.

        "Threshold Amount" means with respect to Party A 3% of shareholders'
equity; provided that with respect to Party B the Threshold Amount shall mean
$500,000.

        "Shareholders' Equity" means, with respect to an entity, at any time,
the sum (as shown in its most recent annual audited financial statements) of
(i) its capital stock (including preferred stock outstanding, taken at par
value, (ii) its capital surplus and (iii) its retained earnings, minus
(iv) treasury stock, each to be determined in accordance with generally accepted
accounting principles.

        (D)  The "Credit Event Upon Merger" provisions of Section 5(b)(iv) of
this Agreement will apply to Party A and to Party B.

        (E)  The "Automatic Early Termination" provision of Section 6(a) of this
Agreement will not apply to Party A or to Party B.

        (F)  Payments on Early Termination.    For the purpose of Section 6(e)
of this Agreement: Second Method and Market Quotation will apply.

        (G)  "Termination Currency" means United States Dollars.

        (H)  Additional Termination Event will apply. The following shall each
constitute an Additional Termination Event:

        (i)    Party B has repaid all amounts owed to Party A under the Credit
Agreement and Party A has no further obligation to provide any additional credit
extension to Party B, unless

20

--------------------------------------------------------------------------------



Party B executes a Credit Support Document securing this Agreement in form and
substance acceptable to Party A; and

        (ii)   Party B has failed to borrow money from Party A within two years
from the date hereof.


PART 2

Tax Representations


        (A)    Payer Representations.    For the purpose of Section 3(e) of this
Agreement, each party makes the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and
(iii) the satisfaction of the agreement of the other party contained in
Section 4(d) of this Agreement, provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.

        (B)    Payee Representations.    For the purpose of Section 3(f) of this
Agreement, Party A represents that it is a California Banking Corporation.

        For the purpose of Section 3(f) of this Agreement, Party B represents
that it is a Corporation organized under the laws of the State of Colorado.

21

--------------------------------------------------------------------------------




PART 3

Agreement to Deliver Documents


        For the purposes of Section 4(a)(i) and (ii) of this Agreement, the
parties agrees that the following documents will be delivered:

Party Required to
Deliver Document  
  Form/Document/Certificate   Date by which
to be delivered   Covered by Section 3(d)
Representation

Party B

  Resolution adopted by the Board of Directors, certified by the Secretary or an
Assistant Secretary, authorizing the execution, delivery and performance of this
Agreement and each Confirmation   Concurrent with the execution of this
Agreement and upon request with respect to Confirmations   Yes

Party B

 

Specimen signature certificate of the Secretary or an Assistant Secretary,
setting out names and specimen signatures of each person or persons authorized
on behalf of the party to execute and deliver this Agreement and each
Confirmation

 

Concurrent with the execution of this Agreement and upon request with respect to
Confirmations

 

Yes

22

--------------------------------------------------------------------------------




PART 4

Miscellaneous


        (A)    Addresses for Notices.    For the purpose of Section 12(a) of
this Agreement:

        Address for notices or communications to Party A:

Address:   Bank of the West
Treasury Operations
1450 Treat Blvd
Mail Sort: NC-TRE-02-H
Walnut Creek, CA. 94596
Attention:
 
Derivatives Documentation Specialist
Swift No: BWSTUS66; ABA (BIC) #121100782; ACCT: 148635041
Telephone No: (925) 942-8768
Fax No: (925) 939-6578
Address for notices or communications to Party B:
Address:
 
1625 Broadway, Suite 250
Denver, CO 80202
 
 
Telephone No.: (303) 592-8075
Fax No.: (303) 592-8071
Email: kdoss@kodiakog.com; khoogendyk@kodiakog.com
Attention: Keith Doss

Any notice, demand or other communication to be provided by Party A pursuant to
this Agreement (including, without limitation, any notice, demand or
communication pursuant to Section 6(a) or Section 6(b)(iv) of this Agreement)
shall be sent to the address of Party B provided in this Part 4(A)
notwithstanding the death of Party B, the adjudication of Party B as incompetent
or the appointment of a guardian with respect, in the event Party B is an
individual, to the affairs of Party B. Any failure by Party B or any guardian,
conservator, executor, administrator or other similarly appointed person to
receive any such notice, demand or communication shall in no way abrogate,
invalidate or otherwise affect the validity or enforceability of the notice,
demand or communication or the matters set forth therein, including, without
limitation, the designation of an Event of Default, Termination Event, Early
Termination Date or any other such matter.

        (B)    Process Agent.    For the purpose of Section 13(c) of the
Agreement, neither Party A nor Party B will appoint a Process Agent.

        (C)    Offices.    The provisions of Section 10(a) will apply to this
Agreement.

        (D)    Multibranch Party.    For the purpose of Section 10(c) of this
Agreement:

Party A is a Multibranch Party and may act through any of its U.S. offices.

Party B is not a Multibranch Party.

        (E)    Calculation Agent.    The Calculation Agent is Party A. No
failure by Party A to perform any duties of the Calculation Agent under this
Agreement shall be construed as an Event of Default under this Agreement.

        (F)    Credit Support Provider.    

Credit Support Provider means in relation to Party A: None.

23

--------------------------------------------------------------------------------



Credit Support Provider means in relation to Party B: None.

        (G)    Governing Law.    This Agreement will be governed by and
construed in accordance with the laws of the State of New York without reference
to choice of law doctrine.

        (H)    Netting of Payments.    Subparagraph (ii) of Section 2(c) of this
Agreement will not apply to the Transactions.

        (I)    "Affiliate"    will have the meaning specified in Section 14 of
this Agreement and shall exclude any broker/dealer affiliates with respect to
Party A.


PART 5

Other Provisions


        (A)    Confirmations.    Notwithstanding anything to the contrary in
this Agreement:

        (i)    The parties hereto agree that with respect to each Transaction
hereunder a legally binding agreement shall exist from the moment that the
parties hereto agree on the essential terms of such Transaction, which the
parties anticipate will occur by telephone.

        (ii)   For each Transaction Party A and Party B agree to enter into
hereunder, Party A shall promptly send to Party B a Confirmation, substantially
in the form of Exhibit 1 setting forth the terms of such Transaction. Party B
shall execute and return the Confirmation to Party A or request correction of
any error within three Business Days of receipt. Failure of Party B to respond
within such period shall not affect the validity or enforceability of such
Transaction and shall be deemed to be an affirmation of such terms.

        (B)    Definitions.    For each Transaction (unless otherwise specified
in the relevant Confirmation for that Transaction) all provisions of the 2000
ISDA Definitions (as published by the International Swaps & Derivatives
Association, Inc.), including the Annex to the 2000 ISDA Definitions, are hereby
incorporated by this reference into this Agreement and shall form a part hereof
as if set forth in full herein.

        (C)    Notice of Event of Default.    Each party agrees, upon learning
of the occurrence of any event or commencement of any condition that constitutes
(or that with the giving of notice or passage of time or both would constitute)
an Event of Default with respect to that party, promptly to give the other party
notice of such event or condition.

        (D)    Additional Representations.    Section 3 of this Agreement is
hereby amended by adding at the end thereof the following subsections (g)
through (k):

        "(g)    Eligible Contract Participant.    It is an "eligible contract
participant" as that term is defined in Section 1(a)(12) of the Commodity
Exchange Act (7 U.S.C. 1(a)(12)), except, however, for commodities trading
purposes, it is an "eligible swap participant" as that term is defined in
Section 35.1(b) (2) of 17 CFR Part 35 and any Transaction entered into hereunder
will not constitute part of a fungible class of agreements that will not be
standardized as to their material economic terms."

        "(h)    Line of Business.    It has entered into this Agreement
(including each Transaction evidenced hereby) in conjunction with its line of
business (including financial intermediation services) or the financing of its
business."

        "(i)    No Agency.    It is entering into this Agreement, any Credit
Support Document to which it is a party, each Transaction and any other
documentation relating to this Agreement or any Transaction as principal (and
not as agent or in any other capacity, fiduciary or otherwise)."

24

--------------------------------------------------------------------------------



        "(j)    Creditworthiness.    The economic terms of this Agreement, and
any Credit Support Document to which it is a party, and each Transaction have
been individually tailored and negotiated by it, and the creditworthiness of the
other party was a material consideration in its entering into or determining the
terms of this Agreement, such Credit Support document, and such Transaction."

        "(k)    Commercial User.    Party B represents that with respect to
commodity options, Party B is the offeree, and that Party B, as offeree,
represents to the offeror that it is a producer, processor, or commercial user
of, or a merchant handling, the commodity which is the subject of such commodity
option transaction or the products or by-products thereof, and it is entering
into such Transaction solely for purposes related to its business as such."

        (E)    Right of Setoff.    Section 6 of this Agreement is amended by
adding the following new Section 6(f):

        "(f)    Set-off.    Any amount (the "Early Termination Amount") payable
under Section 6(e) by one party ("Party X") or to other party that is either the
Defaulting Party or the one Affected Party ("Party Y"), will, at the option of
Party X (and without prior notice to Party Y), be reduced by its set-off against
any amount(s) (the "Other Agreement Amount") payable (whether at such time or in
the future or upon the occurrence of a contingency) by Party Y to Party X
(irrespective of the currency, place of payment or booking office of the
obligation) under any other agreement(s) between Party X and and Party Y or
instrument(s) or undertaking(s) issued or executed by one party to, or in favor
of, the other party (and the Other Agreement Amount will be discharged promptly
and in all respects to the extent it is so set-off). Party X will give notice to
the other party of any set-off effected under this Section 6(f).

        Nothing in this Section 6(f) shall be effective to create a charge or
other security interest. This Section shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise)."

        (F)    Inconsistency Among Definitions or Provisions.    In the event of
any inconsistency between the definitions or provisions in any of the following
documents, the relevant document first listed below shall govern: (i) a
Confirmation (with respect only to definitions in such Confirmation; provided,
however, that other provisions in a Confirmation will govern over inconsistent
provisions in the following documents to the extent that such Confirmation
explicitly states its intent to modify the following documents); (ii) the
Schedule to the ISDA Master Agreement; (iii) the ISDA Master Agreement; (iv) the
Commodity Definitions (as defined below); and (v) the 2000 Definitions.

        (G)    Incorporation by Reference of Terms of the Credit
Agreement.    The covenants, terms and provisions of the Credit Agreement with
respect to Party B, including all representations and warranties of Party B
contained therein, as in effect as of the date of this Agreement, are hereby
incorporated by reference in, and made part of, this Agreement to the same
extent as if such covenants, terms, and provisions were set forth in full
herein. Party B hereby agrees that, during the period commencing with the date
of this Agreement through and including such date on which all of Party B's
obligations under this Agreement are fully performed, Party B will (a) observe,
perform, and fulfill each and every such covenant, term, and provision
applicable to Party B, as such covenants, terms, and provisions may be amended
from time to time after the date of this Agreement with the consent of Party A,
and (b) deliver to Party A at the address for notices to Party A provided in
this Agreement, each notice, document, certificate or other writing that Party B
is obligated to furnish to any other party to the Credit Agreement. In the event
the Credit Agreement terminates or becomes no longer binding on Party B prior to
the termination of this Agreement and any Transactions outstanding hereunder,
such covenants, terms, and provisions (other than those requiring payments in
respect of amounts owed under the Credit Agreement) will remain in force and
effect for purposes of this Agreement as though

25

--------------------------------------------------------------------------------




set forth in full herein until the date on which all of Party B's obligations
under this Agreement are fully performed and this Agreement is terminated.

        (H)    Severability.    Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Agreement or affecting the validity
or enforceability of such provision in any other jurisdiction. The parties
hereto shall endeavor in good faith negotiations to replace the prohibited or
unenforceable provision with a valid provision, the economic effect of which
comes as close as possible to that of the prohibited or unenforceable provision.

        (I)    Waiver of Jury Trial.    Each party hereby irrevocably waives any
and all right to trial by jury in any trial or litigation arising out of or in
connection with any transaction or this agreement.

        (J)    No Reliance.    In connection with the negotiation of and
entering into this Agreement, any Credit Support Document and each Transaction,
each party agrees and, with respect to itself, represents and warrants that;
(i) the other party hereto is not acting as a fiduciary or a financial or
investment advisor for it; (ii) it is not relying upon any advice, counsel or
representations (whether written or oral) of the other party hereto other than
the representations expressly set forth in this Agreement, in such Credit
Support Document and in any Confirmation; (iii) the other party hereto has not
given to it any advice or counsel as to the expected or projected success,
return, performance, result, consequence or benefit (either legal, regulatory,
tax, financial, accounting, or otherwise) of this Agreement, such Credit Support
Document or such Transaction; (iv) it has consulted with its own legal,
regulatory, tax, business, investment financial and accounting advisors to the
extent it has deemed necessary and has made its own investment, hedging, and
trading decisions (including decisions regarding the suitability of such
Transaction pursuant to this Agreement) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the other party hereto; (v) it has determined that the rates,
prices, or amounts and other terms of such Transaction in the indicative
quotations (if any) provided by the other party hereto reflect those in the
relevant market for similar transactions, and all trading decisions have been
the result of arms length negotiations between the parties; (vi) it is entering
into this Agreement, such Credit Support Document and such Transaction with a
full understanding of all of the terms, conditions and risks thereof (economic
and otherwise), and it is capable of assuming and willing to assume (financially
and otherwise) those risks; and (vii) it is a sophisticated investor.


PART 6

Commodity Swaps and Options Transactions


        (A)    Incorporation of 2005 ISDA Commodity Derivatives
Definitions.    The 1993 ISDA Commodity Derivatives Definitions, as supplemented
by the 2000 Supplement, as supplemented by the 2005 ISDA Commodity Derivatives
Definitions, thereto and otherwise as amended, supplemented, replaced or
modified from time to time, (the "Commodity Definitions") are incorporated by
reference in this Agreement and the relevant Confirmations with respect to
"Transactions," as defined by the Commodity Definitions, in commodities, except
as otherwise specifically provided in the relevant Confirmation. All terms used
in this Part 6 that are not otherwise defined shall have the meanings given to
them in the Commodity Definitions.

        (B)  In lieu of Section 7.4(d)(i) of the Commodity Definitions, the
"Market Disruption Events" specified in Section 7.4(c)(i), (c)(ii), (c)(iii),
(c)(iv), (c)(v) and (c)(viii) of the Commodity Definitions shall apply, except
as otherwise specified in the relevant Confirmation.

26

--------------------------------------------------------------------------------



        (C)  Section 7.4(c)(viii) of the Commodity Definitions is hereby amended
by the addition of the following at the end thereof:

"For these purposes, a limitation of trading on any Commodity Business Day shall
be deemed to be material only if the relevant Exchange establishes limits on the
range within which the price of the Futures Contract may fluctuate in the first
nearby month and the closing or settlement price of such Futures Contract on
such day is at the upper or lower limit of that range."

        (D)  Section 7.5(e) of the Commodity Definitions is hereby deleted.

        (E)  "Additional Market Disruption Events" shall apply only if so
specified in the relevant Confirmation.

        (F)  The following "Disruption Fallbacks" specified in Section 7.5(c) of
the Commodity Definitions shall apply, in the following order, except as
otherwise specified in the relevant Confirmation:

        (i)    "Postponement", with three (3) Commodity Business Days as the
Maximum Days of Disruption;

        (ii)   "Fallback Reference Price" (if the relevant parties have
specified an alternate Commodity Reference Price in the Confirmation);

        (iii)  "Negotiated Fallback" (provided that the reference in
Section 7.5(c)(ii) to "fifth Business Day" shall be amended to be "twelfth
Business Day"); and

        (iv)  "Fallback Reference Dealers"; provided however, notwithstanding
any reference to the number of Specified Prices in the definition of "Commodity
Reference Dealers" set forth in Section 7.l(d)(i) of the Commodity Definitions,
Party A shall obtain in good faith quotations from two (2) leading dealers in
the relevant market and the price for that Pricing Date will be the arithmetic
mean of the Specified Prices.

        (G)  For purposes of any Transaction in which the relevant Commodity is
traded in a market that is less liquid than other OTC derivatives markets, Party
B recognizes that (i) such market is less liquid than other OTC derivatives
markets; (ii) it may be more difficult for it to obtain quotations from a
marketmaker or other dealer that is not a party to the Transaction and
consequently to establish an independent value for the Transaction; (iii) any
prices or terms quoted by Party A for entering into, modifying, or terminating a
transaction, although based upon what Party A believes to be a commercially
reasonable valuation methodology, may be different than if this market were more
mature and liquid; and (iv) any valuations which may be provided by Party A do
not necessarily reflect Party A's internal bookkeeping or theoretical
model-based valuations of the Transaction and may reflect other factors,
including without limitation the creditworthiness of a counterparty, costs of
carry, use of capital, and profit.

        IN WITNESS WHEREOF the parties have executed this document as of the
date specified on the first page of this document.

"Party A"   "Party B"
BANK OF THE WEST
 
KODIAK OIL & GAS (USA) INC.
By:
 
/s/ MICHAEL STEAD


--------------------------------------------------------------------------------


 
By:
 
/s/ KEITH DOSS


--------------------------------------------------------------------------------

    Name: Michael Stead       Name: Keith Doss     Title: Director of Capital
Markets       Title: CFO

27

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



MASTER AGREEMENT
SCHEDULE to the ISDA MASTER AGREEMENT
PART 1 Termination Provisions
PART 2 Tax Representations
PART 3 Agreement to Deliver Documents
PART 4 Miscellaneous
PART 5 Other Provisions
PART 6 Commodity Swaps and Options Transactions
